DETAILED ACTION
The following is in response to the amendments and arguments filed 10/19/2021.  Claims 1-3, 6-13, and 16-20 are pending.  Claims 4-5 and 14-15 have been canceled.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 10/19/2021.  These drawings are acceptable.

Response to Amendment
The claims submitted 10/19/2021 should be submitted as a separate paper as required by 37 CFR 1.4(c) and, more specifically, 37 CFR 1.75(h) (“Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material”).  The paper has been entered.  However, all future correspondence must comply with 37 CFR 1.4.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabling for determining emotional states.  The specification recites “analyze video data” to determine emotions (see paragraph 60) and “checking muscle movements” in paragraph 66 but it is unclear how emotional states are determined.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
emotion state" in claims 1-3, 6-13 and 16-20 is a relative term which renders the claim indefinite.  The term "emotion state" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims are indefinite because the disclosure only provides a statement that a general use computer or special use computer can be used to determine an emotion state. Paragraph 66 only provides for determining emotion states by applying image processing techniques to images and/or video recording to isolate and identify one or more muscle movements that are associated with particular emotions but does not provide for how to configure a processor to receive data and determine the emotion states (what muscle movements equal which emotion?)  Further, para 70 only provides “a measure of a user's emotional state can be algorithmically deduced from the image and/or video of the user experience. In some embodiments, this measure of the user's emotional state may be integrated with other information, in order to determine user satisfaction with the user interface” does not provide how to quantify an emotional state.  By merely stating that a standard computer is the structure without more is insufficient to satisfy the requirements of the statute. The absence of any specific algorithm for performing the recited function or any step by step process for performing the claimed functions of determining an emotion state and quality indicator does not satisfy 35 USC 112. Applicant needs to disclose the specific algorithm that transforms a general purpose computer to a special purpose computer programmed to perform the disclosed algorithm.
Specifically as to claims 1 and 11, "a non-transitory memory storing computer-readable instructions" should be --a non-transitory computer readable memory--; "at least one processor, 
Specifically as to claims 1 and 11, What is "apply image processing" as it is not defined by the specification. How does the processor determine emotion?  Correlate emotion state and interaction data is confusing.  
 Specifically as to claims 1 and 11, The term “user’s satisfaction" in claim 1 and 11 is a relative term which renders the claim indefinite.  The term "quality indicator” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Specifically as to claims 1 and 11, with respect to the limitation "profile being configured to effect adjustment," the specification does not define how a profile effects adjustment making the metes and bounds of the claim unclear.  
Claim 1 recites the limitation "the user’s satisfaction" in 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the updated profile" in lines 19 and 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the user’s satisfaction" in lines 12 and 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the updated profile" in lines 15 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "an emotion state" and “a user” in line 3.  As claim 10 depends from claim 1, “an emotion state” and “a user” are recited in claim 1.  Applicant should 
Claim 20 recites the limitations “an emotion state " and “a user” in line 3.  As claim 20 depends from claim 11, “an emotion state” and “a user” are previously recited in claim 11.  Applicant should amend to “the emotion state for the user” as well as clarify “a quality indicator” in claim 20.  If this is an additional quality indicator, applicant should clarify.  
Specifically as to claim 11, it is unclear what is performing the steps of the claim as there is no processor/computer recited.  There is a recitation to performing a machine learning algorithm yet there is no machine to run the algorithm making the claim indefinite as to metes and bounds of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation

(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or

Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generate [[determine]] a quality indicator based on a correlation of the emotion state for a user, the quality indicator is indicative of the user's satisfaction while interacting with the user interface. 
The claims, as a whole, recite a method of organizing human activity (business relations). The claimed invention allows for applying image processing (evaluating) to the image data to determine an emotion state for the user during a recorded interaction and alter the interface to affect the user satisfaction while interacting with the interface which is a method of managing interactions between people for business relations (customer satisfaction). Thus, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the apply and generate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  The claims are directed to providing advice for changing an interface which is conceptual advice for results desired and not technological operations.
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of evaluating a user experience (through judging emotions) in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Dependent Claims 
Dependent claims 2-3, 6-10, 12-13, and 16-20 are also not patent eligible.  Each dependent claim (2-3 and 12-13 to type of transaction data, 6 and 16 to generate and apply quality indicator parameters, 7 and 17 to user profile data, 8 and 18 to emotional states,  9 and 19 to quality indicators, 10 and 20 to emotional states) incorporated via reference the judicial exception recited in its independent claim.  The judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only serve to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological 
Claims 11-13, 16-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101.  The claims are directed to receiving data based on an interaction of a user with a device.  Information is received but the claim does recite what receives the data, this encompasses manually handing data to someone to analyze.
Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional interrelationship is not a process, machine, manufacture, or composition of matter. Nonfunctional descriptive material may be claimed in combination with other functional descriptive multi-media material on a computer-readable medium to provide the necessary functional and structural interrelationship to satisfy the requirements of 35 U.S.C. 101. 
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure' s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional 
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program' s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program' s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over elKaliouby et al. (US-20140323817) in view of elKaliouby et al. (US 20180035938) in view of Cheng Shi (CN-103714331). 
Specifically as to claims 1 and 11, elKaliouby et al. (US-20140323817) disclose a method (and related system) comprising: receiving image data associated with a recorded interaction of a user with an user interface of a display device comprising an automated teller machine (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile); Page 4 receiving transaction data indicative of a process associated with the user interface (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile); applying image processing to the image data to determine an emotion state for the user during the recorded interaction (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile; para 19--a camera to capture image for 
elKaliouby et al ('938) provides motivations for machine learning in para 22, 120 and fig 20 for improved market analysis and interactions.
Cheng Shi teach machine learning is well known for emotion classification in an ATM (see para 2, 4).
It would have been obvious to one of ordinary skill in the art to include in the interaction analysis system of elKaliouby et al. (‘817) the ability to calculate the value by a machine learning algorithm as taught by elKaliouby et al. (‘ 938) and  Cheng Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Specifically as to claim 2 and 12, wherein the transaction information comprises transaction type data, time of day data, temperature data, timing data, keystroke data, button data, age group data, and language data (elKaliouby et al. (‘817) para 24-25).
Specifically as to claim 3 and 13, the transaction interaction data further comprises environmental data, the environmental data comprising at least one of weather data, and time of day data  (elKaliouby et al. (‘817) para 25).
Specifically as to claim 6 and 16,  generate one or more quality indicator parameters by training the machine learning algorithm on the historical interaction data; and apply the generated one or more quality indicator parameters see elKaliouby et al ('938) for machine learning motivation for use in para 22, 120 and fig 20 for improved market analysis and interactions.
Cheng Shi teach machine learning is well known for emotion classification in an ATM (see para 2, 4).
It would have been obvious to one of ordinary skill in the art to include in the interaction analysis system of elKaliouby et al. (‘817) the ability to calculate the value by a machine learning algorithm as taught by elKaliouby et al. (‘ 938) and  Cheng Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Specifically as to claim 8 and 18, emotion state is at least one of anger, happiness, sadness, disgust, surprise, and fear (see elKaliouby et al. ’817 para 35).
Specifically as to claim 9 and 19, the quality indicator is at least one of a binary value, a categorical value and a numerical value (elKaliouby et al. ‘817 see para 57, 18 and 35).
Specifically as to claim 10 and 20, determine an emotion state for a user for each of a plurality of distinct aspects of the recorded interaction and determine a quality indicator for each of the distinct aspects (elKaliouby et al. ‘817 see para 64-65).

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
With regards to applicant’s argument “the claims, which are drawn to a system and related method for improving a user interface of an automated teller machine (ATM), are not mathematical concepts, methods of organizing human activity, or mental processes,” Examiner respectfully disagrees.  The claimed invention allows for applying image processing (evaluating) to the image data to determine an emotion state for the user during a recorded interaction and alter the interface to affect the user satisfaction while interacting with the interface which is a 
With regards to applicant’s argument with respect to practical application of an improved user experience, Examiner respectfully disagrees.  Applicant has not provided for how the functioning of the computer is improved but has provided for improving the emotional state of the user.
With regards to applicant’s argument “Applicant's claims provide technical solution to this problem [user emotions] by recording user interactions with the user interface, determining a quality indicator that is indicative of the quality of the user's interaction with the user interface based on transaction data and emotion state data, and adjusting the user interface (i.e., hardware, software)” to provide feedback.  The claims are directed to providing advice for changing an interface which is conceptual advice for results desired and not technological operations.  The instant claimed invention is a computer technology solution to a financial/business problem of how to enhance a consumer experience and personalize the experience to keep the customer as a customer.  Further, the courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an abstract idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per- formed on a computer using conventional computer activity." Id. at *16-17. The claims are not directed to a specific improvement to 
Further, by applicant’s own admission, the claimed invention (an abstract idea collecting data, determining emotional states and transmitting the data) is performed on a general purpose computer (“disclosure is operational with numerous other general purpose … computing system environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the disclosure include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based  systems, set top   boxes, programmable consumer electronics, network  PCs, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices, and the like …” see paragraphs 22, 26, 31, and 36 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
nd paragraph, applicant’s amendments have not overcome the prior rejections (see above for specific reasoning).  The function of identifying an emotional state has not been provided for in the application as filed.  The claims are indefinite because the disclosure only provides a statement that a general use computer or special use computer can be used to determine an emotion state. Paragraph 66 only provides for determining emotion states by applying image processing techniques to images and/or video recording to isolate and identify one or more muscle movements that are associated with particular emotions but does not provide for how to configure a processor to receive data  and determine the emotion states (what muscle movements equal which emotion?)  Further, para 70 only provides “a measure of a user's emotional state can be algorithmically deduced from the image and/or video of the user experience. In some embodiments, this measure of the user's emotional state may be integrated with other information, in order to determine user satisfaction with the user interface” does not provide how to quantify an emotional state.  By merely stating that a standard computer is the structure without more is insufficient to satisfy the requirements of the statute. The absence of any specific algorithm for performing the recited function or any step by step process for performing the claimed functions of determining an emotion state and quality indicator does not satisfy 35 USC 112. Applicant needs to disclose the specific algorithm that transforms a general purpose computer to a special purpose computer programmed to perform the disclosed algorithm.
With regards to applicant’s argument that elKaliouby et al (‘817 and ‘938) and Cheng Shi do not provide for updating a user profile in order to effect adjustment of at least one parameter of the user interface to alter the user interface to affect the user's satisfaction while interacting with the user interface; and modify the user interface based on the updated profile, Examiner see Ex parte Maeda, Appeal 2008-006267, slip op. at 3-4 (BPAI July 22 2009) Ex parte Batteux, Appeal 2007-000622 (BPAI Mar. 27, 2007).   Arguments can not substitute for evidence- see Estee Lauder Inc. V. L’Oreal. S.A. 129 F.3d 588, 595 (Fed. Cir. 1997) and Ex parte Wright  Appeal 2006-000003, slip op. at 8 (BPAI Apr. 6, 2006) (informative opinion).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	One of ordinary skills in the art before the claimed invention was effectively filed would have recognized/interpreted the element of prior art (machine learning algorithm) as a functionally and structurally equivalent of the claimed feature, and absent any evidence the claimed configuration is significant, any modification or alteration of this element to perform the same function is within the ordinary skills in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davies et a. disclose ATM user attitudes with a neural network analysis.   Gonçalves et al.  disclose assessment of users’ emotion at interaction time: a multimodal approach with multiple sensors.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691